Exhibit 10

 

--------------------------------------------------------------------------------

DARDEN RESTAURANTS, INC.

DIRECTOR COMPENSATION PROGRAM

EFFECTIVE AS OF OCTOBER 1, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. GENERAL PROVISIONS

   1

Section 1. Purpose.

   1

Section 2. Effective Date and Duration of the Program.

   1

Section 3. Definitions.

   1

Section 4. Common Stock Awards under the Program.

   3

Section 5. Eligibility.

   3

Section 6. Elections.

   4

Section 7. Account Statements.

   4

Section 8. Payment Upon Death.

   4

Section 9. Unfunded Program.

   4

Section 10. Section 16.

   4

Section 11. Notices.

   5

Section 12. Administration.

   5

Section 13. No Right to Directorship.

   5

Section 14. Governing Law.

   5

Section 15. Amendment, Suspension or Termination of the Program.

   5

Section 16. No Guarantee of Tax Consequences.

   5

ARTICLE II. CASH COMPENSATION — CASH ELECTION

   5

ARTICLE III. CASH COMPENSATION — DEFERRAL ELECTION

   6

Section 1. Deferral Election.

   6

Section 2. Deferred Cash Compensation Account.

   6

Section 3. Account Distributions.

   6

Section 4. Hardship Distributions.

   7

Section 5. Distributions Upon Approval of the Committee.

   8

ARTICLE IV. CASH COMPENSATION — COMMON STOCK AND SRO ELECTIONS

   8

Section 1. Common Stock Election.

   8

Section 2. Shares Available.

   9

Section 3. Computation of Shares.

   9

Section 4. SRO’s.

   9

ARTICLE V. STOCK COMPENSATION

   9

Section 1. Awards under Stock Plan.

   9

Section 2. Non-qualified Stock Options.

   9

Section 3. Annual Stock Awards.

   10

 

i



--------------------------------------------------------------------------------

ARTICLE VI. DEFERRAL OF ANNUAL STOCK AWARD

   11

Section 1. Purpose and Effect.

   11

Section 2. Stock Units and Deferred Stock Unit Accounts.

   11

Section 3. Stock Deferral.

   12

Section 4. Payment of Deferred Amounts.

   12

Section 5. Effect on Annual Stock Awards.

   13

 

ii



--------------------------------------------------------------------------------

DARDEN RESTAURANTS, INC.

DIRECTOR COMPENSATION PROGRAM

ARTICLE I.

General Provisions

Section 1. Purpose. It is the intent of the Company to provide a compensation
program for its Directors which will attract and retain highly qualified
individuals to serve in this capacity, to compensate its Directors through
various cash and stock-based arrangements and to provide Directors with
opportunities for stock ownership in the Company, thereby aligning the interest
of Directors with the Company’s shareholders. This Program sets forth the terms
and conditions pursuant to which Compensation for Directors shall be paid or
deferred. All Stock Compensation, Stock Units, shares of Common Stock and SRO’s
that are part of the Compensation paid or deferred pursuant to this Program are
awarded pursuant to the terms of the applicable Stock Plan and any applicable
Award Agreement. Notwithstanding any provision to the contrary in this program
document, each provision in this program document shall be interpreted to permit
the deferral of compensation in accordance with Section 409A of the Code and any
provision that would conflict with such requirements shall not be valid or
enforceable.

Section 2. Effective Date and Duration of the Program. The Program shall be
deemed effective as of October 1, 2005 and shall continue in full force and
effect until suspended or terminated by the Committee pursuant to Section 15 of
Article I.

Section 3. Definitions. As used in the Program, the following terms shall have
the meanings set forth below:

(a) “Annual Stock Award” shall have the meaning assigned to it in Section 3 of
Article V.

(b) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an award granted under the Stock Plan. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Stock Plan under which such Award Agreement was granted and any other terms and
conditions (not inconsistent with such Stock Plan) determined by the Committee.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cash Compensation” shall mean the annual retainer and any applicable
meeting fees for each regular or special Board meeting and any committee meeting
attended. Pursuant to the terms set forth herein, Directors may elect to have
the Cash Compensation otherwise payable to them paid in any combination of cash,
deferred cash, Common Stock and SRO’s as set forth in Article II, Article III
and Article IV.

(e) “Change of Control,” unless otherwise defined in an Award Agreement, shall
mean any of the following events:

(i) any person (including a group as defined in Section 13(d)(3) of the Exchange
Act) becomes, directly or indirectly, the beneficial owner of 20% or more of the
shares of the Company entitled to vote for the election of Directors;



--------------------------------------------------------------------------------

(ii) as a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were Directors of the Company just
prior to such event cease to constitute a majority of the Board; or

(iii) the consummation of a transaction in which the Company ceases to be an
independent publicly-owned corporation or the consummation of a sale or other
disposition of all or substantially all of the assets of the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations or other official guidance promulgated thereunder.

(g) “Committee” shall mean the Compensation Committee of the Board.

(h) “Common Stock” shall mean the common stock, without par value, of the
Company.

(i) “Company” shall mean Darden Restaurants, Inc., a Florida corporation.

(j) “Compensation” shall mean Cash Compensation and Stock Compensation,
collectively.

(k) “Deferral Participant” shall mean a person who is eligible hereunder to make
a deferral election under Article III or Article VI. A person who has become a
Deferral Participant shall be considered to continue as a “participant” within
the meaning of the Program (even if such person subsequently becomes ineligible
to make deferrals under Article III or Article VI) until the date of the
Deferral Participant’s death or, if earlier, the date when the Deferral
Participant no longer satisfies the eligibility requirements in Section 5 of
Article I and the Deferral Participant has received a distribution of all of the
Deferral Participant’s Deferred Cash Compensation Account and Deferred Stock
Unit Account.

(l) “Deferred Cash Compensation Account” shall mean the bookkeeping account
established for each Deferral Participant in accordance with Section 2 of
Article III.

(m) “Deferred Stock Unit Account” shall mean the bookkeeping account established
for each Deferral Participant in accordance with Section 2 of Article VI.

(n) A “Director” for purposes of the Program is defined as a person who has been
elected to the Board and who is not an employee of the Company or any subsidiary
of the Company.

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” shall have the meaning assigned to it in the Stock Plan.

 

2



--------------------------------------------------------------------------------

(q) “Non-transferability Period” shall have the meaning assigned to it in
Section 3(b) of Article V.

(r) “Option” shall mean a non-qualified option that is not intended to meet the
requirements of Sections 422 or 423 of the Code or any successor provision.

(s) “Program” shall mean this Darden Restaurants, Inc. Director Compensation
Program, as amended from time to time.

(t) “Program Quarters” shall mean the quarterly periods that correspond to the
Company’s fiscal quarters.

(u) “Program Year” shall mean the one-year period which begins the day of the
annual shareholders meeting in September and terminates the day before the next
succeeding annual shareholders meeting.

(v) “SRO’s” shall mean salary replacement options.

(w) “Stock Compensation” shall mean the Options (if awarded prior to
September 1, 2008) and Annual Stock Awards awarded to each Director pursuant to
Article V.

(x) “Stock Deferral” shall have the meaning assigned to it in Section 1 of
Article VI.

(y) “Stock Plan” shall mean the Company’s shareholder-approved equity
compensation plan in effect from time to time pursuant to which the Company is
authorized to grant stock and stock-based awards to Directors, as such plan may
be amended from time to time. On the effective date of the Program, the Stock
Plan is the Darden Restaurants, Inc. 2002 Stock Incentive Plan.

(z) “Stock Unit” shall mean one of the units credited to Deferral Participants’
Deferred Stock Unit Accounts.

(aa) “Unforeseeable Emergency” shall have the meaning assigned to it in
Section 4(b) of Article III.

Section 4. Common Stock Awards under the Program. On and after the effective
date of the Program, all Stock Compensation, Stock Units, shares of Common Stock
and SRO’s that are part of the Compensation paid or deferred pursuant to the
terms of the Program shall be awarded and issued under, and in accordance with,
the terms of the applicable Stock Plan and any applicable Award Agreement.

Section 5. Eligibility. Each person who is a Director of the Company shall be
eligible to participate in the Program and to make deferrals pursuant to Article
III and Article VI. A person who ceases to be a Director shall not be eligible
to make deferrals pursuant to Article III and Article VI.

 

3



--------------------------------------------------------------------------------

Section 6. Elections.

(a) Cash Compensation Election. In accordance with the terms of Article II,
Article III and Article IV, each Director may elect by written notice to the
Company to participate in the Cash Compensation alternative provisions of the
Program. Any combination of the alternatives – cash, deferred cash, Common Stock
and/or SRO’s – may be elected, provided the aggregate of the alternatives
elected equals 100% of the Director’s Cash Compensation otherwise payable. A
Director elected to the Board after the annual shareholder meeting may elect, by
written notice to the Company before such Director’s term begins, to participate
in the Cash Compensation alternatives for the remainder of that Program Year,
and elections for succeeding Program Years shall be on the same basis as other
Directors. Any election by a Director shall remain in effect for the entire
Program Year to which such election applies. In addition, if a Director fails to
submit an election in a timely manner with respect to a subsequent Program Year,
a Director’s Cash Compensation for a Program Year shall be paid in cash.

(b) Annual Stock Award Deferral Election. In accordance with the terms of
Article VI, each Director may elect by written notice to the Company to make a
deferral election with respect to an Annual Stock Award. A Director first
elected to the Board after the annual shareholder meeting may elect, by written
notice to the Company before such Director’s term begins, to make a deferral
election with respect to the prorated Annual Stock Award, and elections for
succeeding Program Years shall be on the same basis as other Directors. If a
Director fails to submit a deferral election in a timely manner with respect to
a subsequent Program Year, any election with respect to the prior Program Year
shall remain in effect.

Section 7. Account Statements. As soon as possible after the end of each Program
Year, the Company shall supply to each participant an account statement of
participation under the Program.

Section 8. Payment Upon Death. If a participant dies prior to payment in full of
all amounts due under the Program, the balance of the amount due shall be paid
in full in a single sum payment to such participant’s designated beneficiary,
or, if none (or if there is no valid beneficiary designation on file with the
Company), the participant’s estate as soon as possible following death.

Section 9. Unfunded Program. The Program shall be unfunded and shall not create
(or be construed to create) a trust or a separate fund or funds. The Program
shall not establish any fiduciary relationship between the Company and any
participant or other person. To the extent any person holds any rights by virtue
of an award under the Program, such right shall be no greater than the right of
an unsecured general creditor of the Company.

Section 10. Section 16. With respect to persons subject to Section 16 of the
Exchange Act, transactions under the Program are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Program or action by the Board or the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Board or the Committee.

 

4



--------------------------------------------------------------------------------

Section 11. Notices. Unless otherwise notified, all notices under the Program
shall be sent in writing to the Company, attention the Supervisor, Management
Stock Plans, 5900 Lake Ellenor Dr., Orlando, FL 32809. All correspondence to the
participants shall be sent to the address which is their last known address as
on file with the Company.

Section 12. Administration. The Program shall be administered by the Committee.
The Committee shall have full authority and complete discretion to interpret the
Program, to promulgate such rules and regulations with respect to the Program as
it deems desirable and to make all other determinations necessary or appropriate
for the administration of the Program, and such determinations shall be final
and binding upon all persons having an interest in the Program.

Section 13. No Right to Directorship. Neither the Program nor any action taken
hereunder shall be construed as giving any Director any right to continue to
serve as a Director or any right to be nominated for re-election to the Board.

Section 14. Governing Law. The Program shall be governed by the laws of the
State of Florida.

Section 15. Amendment, Suspension or Termination of the Program. The Committee
may suspend or terminate the Program or any portion thereof at any time, and the
Committee may amend the Program from time to time as may be deemed to be in the
best interests of the Company; provided, however, that no such amendment,
suspension or termination shall be made (a) which would impair the rights of a
participant with respect to Compensation theretofore earned, without such
participant’s consent, or (b) which would require shareholder approval under the
Code or the rules or regulations of the Securities and Exchange Commission
(including any approval requirement which is a prerequisite for exemptive relief
from Section 16 of the Exchange Act), the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Company, without such shareholder approval, or (c) after a
Change of Control, which would affect the Compensation earned prior to such
amendment, suspension or termination without the written consent of a majority
of participants determined as of the day before a Change of Control.
Notwithstanding anything herein to the contrary, in no event shall any
amendment, suspension, or termination be made in a manner that is inconsistent
with the requirements to avoid adverse federal tax consequences under
Section 409A of the Code.

Section 16. No Guarantee of Tax Consequences. No person connected with the
Program in any capacity, including, but not limited to, the Company (or any of
its affiliates) and its directors, officers, agents, and employees may make any
representation, commitment or guarantee regarding the tax treatment of any
benefits, compensation, or deferrals under this Program.

ARTICLE II.

Cash Compensation — Cash Election

Each Director may elect to have all or a specified percentage of his or her Cash
Compensation for the Program Year paid in cash. In addition, in the absence of a
timely

 

5



--------------------------------------------------------------------------------

election under Article III or Article IV, a Director’s Cash Compensation for a
Program Year shall be paid in cash. Each Director with respect to whom all or a
specified percentage of his or her Cash Compensation under the Program will be
paid in cash shall be paid all or the specified percentage, as the case may be,
of his or her Cash Compensation for the Program Year as soon as practicable
after the end of each Program Quarter for the Cash Compensation earned during
such Program Quarter. Any Director who ceases to be a Director for any reason at
any time during a Program Year shall be entitled to have the Cash Compensation
earned during the Program Quarter during which such Director ceased to be a
Director paid in accordance with the Director’s cash election (with any
remaining amount paid to such Director in accordance with the Director’s
election under Article III or Article IV), but shall not be entitled to any Cash
Compensation for any subsequent Program Quarter during such Program Year.

ARTICLE III.

Cash Compensation — Deferral Election

Section 1. Deferral Election. Each Director may elect to have all or a specified
percentage of his or her Cash Compensation for the Program Year deferred until
the participant ceases to be a Director. A Director’s deferral election with
respect to a Program Year must be made at such time and in such manner as
established by the Committee but in no event later than the end of the calendar
year preceding the start of such Program Year.

Section 2. Deferred Cash Compensation Account. For each Director who has made a
deferred cash election pursuant to this Article III, the Company shall establish
a Deferred Cash Compensation Account and shall credit such deferred compensation
account as of the end of each Program Quarter for the Cash Compensation
otherwise earned during such Program Quarter. Any Director who ceases to be a
Director for any reason at any time during a Program Year shall have the Cash
Compensation otherwise payable for the Program Quarter during which such
Director ceased to be a Director credited to his or her Deferred Cash
Compensation Account in accordance with the Director’s deferral election (with
any remaining non-deferred amount paid to such Director in accordance with the
Director’s election under Article II or Article IV), but shall not be entitled
to any Cash Compensation for any subsequent Program Quarter during such Program
Year. Each Director for whom a Deferred Cash Compensation Account has been
established shall be entitled to elect a daily crediting rate or rates of return
based on the rate or rates of return of funds or portfolios established under
the Darden Restaurants, Inc. FlexComp Plan, as amended from time to time
(“FlexComp”). Such elections shall be made in accordance with procedures
established by the Committee. With respect to rates of return that are to be
credited based on the FlexComp Common Stock fund, FlexComp stock units shall be
credited to the participant’s Deferred Cash Compensation Account as of the last
business day of the Program Quarter, in accordance with the recordkeeping and
crediting rules applicable under FlexComp.

Section 3. Account Distributions. At the time a Director makes his or her
election to defer any amounts to his or her Deferred Cash Compensation Account,
the Director must also irrevocably elect a form of payment with respect to the
Deferred Cash Compensation Account. Distribution of the Deferral Participant’s
Deferred Cash Compensation Account shall be subject to the following:

(a) All distributions from the Deferral Participant’s Deferred Cash Compensation
Account shall be paid or commence to be paid as soon as practicable after the
January 1 coincident with or next following the date the Deferral Participant
ceases to be a Director;

 

6



--------------------------------------------------------------------------------

(b) A Deferral Participant may elect to have distributions from his or her
Deferred Cash Compensation Account paid or commence to be paid in the form of:

(1) a single cash payment, or

(2) annual cash installments for a period not to exceed ten (10) years. If
installments are elected, the amount of each installment shall equal the value
of the Deferral Participant’s Deferred Cash Compensation Account determined by
the Committee (or its delegate) as of the date immediately preceding the
effective date of each such installment, divided by the total number of
installment payments remaining to be paid.

(c) In the absence of an election at the time of deferral, distribution of all
amounts in the Deferral Participant’s Deferred Cash Compensation Account shall
be paid in the form of a single cash payment as soon as practicable after the
January 1 coincident with or next following the date the Deferral Participant
ceases to be a Director.

Each installment or lump-sum payment shall include the rate of return on the
outstanding account balance to the date on which the distribution occurs.

Section 4. Hardship Distributions. At any time prior to the time an amount is
otherwise payable hereunder, a participant may request a distribution of
deferred amounts on account of the participant’s financial hardship, subject to
the following requirements:

(a) Such distribution shall be made, in the sole discretion of the Committee, if
the participant has incurred an Unforeseeable Emergency.

(b) For purposes of the Program, an “Unforeseeable Emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
participant and that would result in severe financial hardship to the
participant resulting from a sudden and unexpected illness or accident of the
participant or a participant’s dependent (as defined in Code Section 152(a)),
loss of the participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
participant’s control. The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case (as determined in a manner
consistent with the requirements of Section 409A of the Code) and be based on
the information supplied by the participant, in writing, on the form provided by
the Committee.

Notwithstanding the foregoing, payment under this section may not be made to the
extent that such hardship is or may be relieved:

(i) through reimbursement or compensation by insurance or otherwise;

 

7



--------------------------------------------------------------------------------

(ii) by liquidation of the participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or

(iii) by cessation of deferrals under the Program. For this purpose, the
participant may cancel a deferral election due to such hardship event such that
any later deferral election shall be subject to the provisions governing initial
deferral elections.

In addition to the foregoing, distributions under this section shall not be
allowed for purposes of sending a child to college or the participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an Unforeseeable Emergency are limited to the extent reasonably
needed to satisfy the emergency need.

(c) All distributions under this section shall be made as soon as practicable
after the Committee has approved the distribution and the requirements of this
paragraph are met. In addition, all distributions under this section shall not
be made under any circumstances otherwise not permitted for such distributions
pursuant to Section 409A of the Code.

Section 5. Distributions Upon Approval of the Committee. Notwithstanding any
other provision of the Program to the contrary, and solely to the extent
permitted by Section 409A of the Code, the Committee, by majority approval, may,
in its sole discretion, direct that payments be made before such payments are
otherwise due if, for any reason (including, but not limited to, a change in the
tax or revenue laws of the United States of America, a published ruling or
similar announcement issued by the Internal Revenue Service, a regulation issued
by the Secretary of the Treasury or his or her delegate, or a decision by a
court of competent jurisdiction involving a participant or beneficiary), it
believes that a participant or beneficiary has recognized income for federal
income tax purposes with respect to amounts that are or will be payable to such
participant or beneficiary under the Program before they are paid to such
participant or beneficiary. In making this determination, the Committee shall
take into account the hardship that would be imposed on the participant or
beneficiary by the payment of federal income taxes under such circumstances.

ARTICLE IV.

Cash Compensation — Common Stock and SRO Elections

Section 1. Common Stock Election. Each Director may elect, at such time
established by the Committee prior to payment, to receive all or a specified
percentage of his or her Cash Compensation for the Program Year paid in shares
of Common Stock, which will be issued as soon as practicable after the end of
each Program Quarter for the Cash Compensation earned during such Program
Quarter. Any Director who makes such an election and who ceases to be a Director
for any reason at any time during a Program Year shall be entitled to payment of
the Cash Compensation earned during the Program Quarter during which such
Director ceased to be a Director paid in accordance with the foregoing election
in the form of shares of Common Stock

 

8



--------------------------------------------------------------------------------

(with any remaining amounts paid to such Director in accordance with the
Director’s election under Article II, Article III or Section 4 of this Article
IV), but shall not be entitled to any Cash Compensation for any subsequent
Program Quarter during such Program Year.

Section 2. Shares Available. The Company shall ensure that an adequate number of
shares of Common Stock are available for distribution to those participants
making this election, and all such shares of Common Stock shall be issued under
the applicable Stock Plan. Only a whole number of shares will be issued, with
any fractional share amounts paid in cash.

Section 3. Computation of Shares. For purposes of computing the number of shares
earned each Program Quarter, the value of each share shall be equal to the
closing sale price of shares of the Common Stock on the New York Stock Exchange
on the last day on which the New York Stock Exchange is open for trading of each
Program Quarter.

Section 4. SRO’s. Each Director may elect to receive all or a specified
percentage of his or her Cash Compensation for the Program Year in the form of
SRO’s. The Committee shall grant SRO’s to each such Director pursuant to the
applicable Stock Plan. Such grants shall be made on the last day of each Program
Quarter for the Cash Compensation earned during such Program Quarter. A
Director’s SRO election with respect to a Program Year must be made at such time
and in such manner as established by the Committee but in no event later than
the end of the calendar year preceding the start of such Program Year. Any
Director who makes such an SRO election and who ceases to be a Director for any
reason at any time during a Program Year shall be entitled to the Cash
Compensation earned during the Program Quarter during which such Director ceased
to be a Director paid in accordance with such Director’s SRO election in the
form of SRO’s (with any remaining amounts paid to such Director in accordance
with the Director’s election under Article II, Article III or Section 1 of this
Article IV), but shall not be entitled to any Cash Compensation for any
subsequent Program Quarter during such Program Year. Such grants shall be valued
by the same formula as used by the Committee for awards of SRO’s under the
applicable Stock Plan to employees of the Company. SRO’s shall become
exercisable in full after a period of six months from the date of grant, or such
longer period if so determined by the Committee at the date of the grant of the
SRO. SRO’s shall be treated as Options under the applicable Stock Plan for all
other purposes and shall be subject to the terms and conditions of the
applicable Stock Plan and the applicable Award Agreement.

ARTICLE V.

Stock Compensation

Section 1. Awards under Stock Plan. All Stock Compensation paid pursuant to this
Article V (or deferred under Article VI) is awarded under, and in accordance
with, the terms of the applicable Stock Plan. In addition to the terms and
conditions set forth below, such awards are subject to the terms and conditions
of the applicable Stock Plan and any applicable Award Agreement.

Section 2. Non-qualified Stock Options. This Section 2 of this Article V shall
be effective prior to September 1, 2008; on and after that date, this Section 2
shall not apply.

 

9



--------------------------------------------------------------------------------

(a) Option Awards. Each person who becomes a Director for the first time after
the effective date of the Program shall be awarded an Option to purchase 12,500
shares of Common Stock, effective as of the date such person becomes a Director.
In addition, at the close of business on each annual shareholders meeting, each
Director elected or re-elected to the Board shall be granted an Option to
purchase 3,000 shares of Common Stock. An Award Agreement in the form approved
by the Committee shall evidence such Options. All Options granted under the
Program shall be non-qualified stock options governed by Section 83 of the Code.

(b) Option Exercise Price. The per share price to be paid by the Director at the
time an Option is exercised shall be 100% of the Fair Market Value of the Common
Stock on the date of grant.

(c) Term of Option. Each Option shall expire 10 years from the date of grant.

(d) Exercise of Option. Options shall become exercisable in full on the first
anniversary of the date of grant, except that the 12,500 Options granted to a
Director upon his or her first election to the Board shall become exercisable in
full on the third anniversary of the date of grant.

Section 3. Annual Stock Awards.

(a) At the close of business on the date of each annual shareholders meeting,
each Director elected or re-elected to the Board at such shareholders meeting
shall be granted an award equal to that number of shares of Common Stock having
a Fair Market Value on the date of grant equal to $100,000, rounded to the
nearest whole share (the “Annual Stock Award”). Each Director who is appointed
as a Director of the Company at any time other than at an annual shareholders
meeting shall be granted on the date of such appointment a prorated Annual Stock
Award equal to that number of shares of Common Stock, rounded to the nearest
whole share, having a Fair Market Value on the date of grant equal to $100,000
multiplied by a fraction, the numerator of which is 365 minus the number of days
in the period from the date of the annual shareholders meeting immediately
preceding such appointment to the date of such appointment and the denominator
of which is 365. Notwithstanding the foregoing, a Director may elect with
respect to each such Annual Stock Award at the time and on the terms and
conditions set forth in Article VI, to defer receipt of 100% of the Common Stock
that would otherwise be received pursuant to his or her Annual Stock Award until
a date that is on or after the cessation of Board service (or if prior to
September 1, 2008, to receive 25% or 50% of the Annual Stock Award in cash with
the remaining amount in whole shares of Common Stock (with cash for fractional
shares)). Any such deferral election shall result in such shares of Common Stock
not being issued to the Director and, in exchange, the Director will be credited
with Stock Units, representing the Company’s obligation to pay deferred
compensation at a later date in the form of unrestricted Common Stock, all on
the terms and conditions set forth in Article VI.

(b) Non-transferability. From the date of grant to the first anniversary of the
date of grant of any Annual Stock Award (the “Non-transferability Period”), none
of the

 

10



--------------------------------------------------------------------------------

shares of Common Stock subject to the Annual Stock Award may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by a
Director other than by (1) the Director’s last will and testament or (2) the
applicable laws of descent and distribution. During the Non-transferability
Period, any certificate representing shares of Common Stock that are subject to
an Annual Stock Award shall bear a legend giving notice of the restrictions
described in this Section 3(b). During the Non-transferability Period, each
Director shall have all the rights and privileges of a shareholder with respect
to the shares of Common Stock subject to the Annual Stock Award, including the
right to vote such shares and to receive dividends thereon. Notwithstanding the
foregoing, the Non-transferability Period shall terminate and restrictions on
Annual Stock Awards shall lapse upon the occurrence of a Change of Control.

ARTICLE VI.

Deferral of Annual Stock Award

Section 1. Purpose and Effect. This Article VI authorizes the deferred receipt
of Common Stock that would otherwise be received due to an Annual Stock Award
under Article V, notwithstanding any other provision in the Program to the
contrary. In accordance with the rules set forth in this Article VI,
participants may elect to defer receipt of shares of Common Stock that would
have been issued under an Annual Stock Award in exchange for the Company’s
agreement to pay deferred compensation in the form of unrestricted shares of
Common Stock (“Stock Deferral”).

Section 2. Stock Units and Deferred Stock Unit Accounts. Stock Deferrals made
pursuant to Section 1 and Section 3 of this Article VI shall be reflected as
Stock Units and shall be credited to the participant’s Deferred Stock Unit
Account, subject to the following rules:

(a) Stock Units. For each share of Common Stock that a participant elects to
defer under this Article VI, a Stock Unit shall be credited to the Participant’s
Deferred Stock Unit Account effective as of the date of the Annual Stock Award.

(b) Dividend Equivalents. On each payment date for cash dividends paid on the
Common Stock, the Company shall credit to each Deferral Participant’s Deferred
Stock Unit Account a dividend equivalent amount equal to the cash dividends that
would be payable by the Company on a number of shares of Common Stock equal to
the number of Stock Units then credited to the Deferral Participant’s Deferred
Stock Unit Account. Such dividend equivalent amounts shall then be credited in
the form of additional Stock Units, based on the closing sale price of the
Common Stock on the New York Stock Exchange as reported in the consolidated
transaction reporting system on the date of the dividend payment.

(c) Adjustments to Deferred Stock Unit Accounts. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, securities of a subsidiary of the Company, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase

 

11



--------------------------------------------------------------------------------

Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the Common Stock such that an adjustment to the
Deferral Participants’ allocations to their Deferred Stock Unit Accounts is
appropriate to prevent the reduction or enlargement of the benefits or potential
benefits intended to be made available under the Program, then the Committee,
may, in its sole discretion and in such manner as it may deem equitable, adjust
the Stock Units credited to the Deferral Participants’ Deferred Stock Unit
Accounts.

(d) Stock Unit Status. Participants will have no rights as shareholders with
respect to any Stock Units credited to their Deferred Stock Unit Accounts.
Payment of amounts credited as Stock Units shall be in the form of Common Stock
and not in cash, and all such Common Stock shall be issued under the applicable
Stock Plan. Only a whole number of shares shall be issued, with any fractional
share amount paid in cash.

Section 3. Stock Deferral. At such time as specified in this Section 3, a
Deferral Participant may complete and submit to the Company an irrevocable
election not to receive shares of Common Stock pursuant to an Annual Stock
Award, and to be credited instead with a number of Stock Units equal to the
number of shares of Common Stock of the Company subject to the deferral
election, which shall be credited to the Deferral Participant’s Deferred Stock
Unit Account. A Director’s Stock Deferral election with respect to a Program
Year must be made at such time and in such manner as established by the
Committee but in no event later than the end of the calendar year preceding the
start of such Program Year, or in the case of a Director who is first elected to
the Board, prior to the date such Director is elected to the Board. Any Stock
Deferral election made pursuant to this Section shall apply to all of the shares
of Common Stock attributable to the specified Annual Stock Award.

Section 4. Payment of Deferred Amounts. At the time a Director makes his or her
election to defer any amounts to his or her Deferred Stock Unit Account, the
Director must also irrevocably elect a form of payment with respect to the
Deferred Stock Unit Account. Distribution of the Deferral Participant’s Stock
Unit Account shall be subject to the following:

(a) A Deferral Participant may elect to have distributions from his or her
Deferred Stock Unit Account paid or commence to be paid in the form of:

(1) a single payment in whole shares of Common Stock (with cash for fractional
shares) as soon as practicable after the January 1 coincident with or next
following the date the Deferral Participant ceases to be a Director. All such
Common Stock shall be issued under the applicable Stock Plan. or

(2) annual installments for a period not to exceed ten (10) years commencing as
soon as practicable after the January 1 coincident with or next following the
date the Deferral Participant ceases to be a Director. If installments are
elected, the amount of each installment shall equal the value of the Deferral
Participant’s Deferred Stock Unit Account determined by the Committee (or its
delegate) as of the date immediately preceding the effective date of each such
installment, divided by the total

 

12



--------------------------------------------------------------------------------

number of installment payments remaining to be paid. Each such installment
payment shall be paid in whole shares of Common Stock (with cash for fractional
shares). All such Common Stock shall be issued under the applicable Stock Plan.

(b) Payments with respect to Stock Units that are attributable to a Stock
Deferral under this Article VI shall not occur prior to the time when any
transfer restrictions that would have applied to the relevant Annual Stock Award
would have ended.

(c) In the absence of an election at the time of deferral, distribution of all
amounts in the Deferral Participant’s Deferred Stock Unit Account shall be paid
in the form of a single payment in whole shares of Common Stock (with cash for
fractional shares) as soon as practicable after the January 1 coincident with or
next following the date the Deferral Participant ceases to be a Director.

Section 5. Effect on Annual Stock Awards. Deferral elections made pursuant to
this Article VI shall constitute amendments to the Annual Stock Award to which
the deferral elections apply. Any shares of Common Stock paid pursuant to this
Article VI on account of a Deferral Participant’s deferral election shall be
deemed issued under the Stock Plan under which the corresponding Annual Stock
Award was granted.

Adopted December 15, 2005 and effective October 15, 2005.

Amended December 14, 2007 and effective December 14, 2007 except as otherwise
provided herein.

 

13